 

EXHIBIT
ep”

APRIL 20, 2019 CONSULTING AND
JOINT MARKETING AND BRANDING
AGREEMENT

Case 1:19-cv-00593-LCB-JLW Document 32-2 Filed 05/08/20 Page 1 of 7

 
 

PRIME SPORTS MARKETING LLC

CONSULTING and JOINT MARKETING and BRANDING AGREEMENT

This Agreement ("Agreement") between Prime Sports
Marketing LLC(*Firm”),13727 SW 152nd Street #319 Miami Fl, 33177 and

Zion Williamson

Durham,NC 27713

("Client") specifies the services for which the Client engages Firm
and the terms and conditions of the engagement.

Client and Firm understand and agree that:

1. Client engages and retains Firm as Client's Global Marketing
Consultant for identifying branding and endorsement opportunities, as
follows:

1.1 Introducing to Client endorsement opportunities

within such target market as may be specified; and to
exclusively oversee all marketing opportunities brought before
Client.

1.2 Defining, analyzing and costing, within the
target market, the benefit size to the Client of the
endorsement opportunity;

1.3 Recommending to Client the negotiation fee

parameters for each endorsement opportunity;

1.4 Forwarding draft contract to Client to facilitate Client’s
review and his negotiation of same with endorsement entity and

Case 1:19-cv-00593 Documenti-1 Filed 06/13/19 Paae 2 of 8
Case 1:19-cv-00593-LCB-JLW Document 32-2 Filed 05/08/20 Page 2 of 7

 

 
 

PRIME SPORTS MARKETING LLC

joining in or enabling Client to negotiate same directly with
entity:

1.5 Negotiating with any entity contracted to Client to resolve
any problems that may arise in the delivery of the services and
in meeting the entity’s obligations to Client; and

1.6 Giving advice on the building of client’s brand
domestically and internationally.

1.7 Client or his appointed representative on Clients behalf,
has the right, in his or her sole and absolute discretion, to
refuse any agreement and have final say in regards to image,
likeness, signatures, or other personal attributes, including
without limitation any and all endorsements, performance of
services, appearances, production companies, social media
services and content monetization.

2. To promote quality workmanship and on-time performance by Firm,
Client will provide Firm on a timely basis with the information and
materials necessary for Firm to perform the services specified in
this Agreement,

3. (a) Client agrees to pay Firm the basic fee ("Basic Fee") of
fifteen percent (15%) of the gross value of any compensation,
relating to endorsement or branding, in respect of any endorsement
entity introduced by Firm or any outside party consistent with
paragraph 1.1, brought to Client during the tenure of this Agreement.
Firm will be responsible for compensating any outside party that
brings an endorsement deal to Client that comes to fruition.

(b) Firm shall be entitled to receive its full Basic Fee as set
forth in this Agreement in perpetuity with respect to client’s’ “gross
endorsement earnings” or other considerations earned and received
after the expiration or termination of this Agreement derived from
any and all engagements, contracts and agreements introduced by and

Case 1:19-cv-00593 Document 1-1 Filed 06/13/19 Paae 3 of 8
Case 1:19-cv-00593-LCB-JLW Document 32-2 Filed 05/08/20 Page 3 of 7

 

 
 

PRIME SPORTS MARKETING LLC

entered into or substantially negotiated by the Firm during the term
of this Agreement and upon any and all extensions, modifications,
renewals and substitutions thereof; and upon any resumption of such
engagements, contracts and agreements which may have been
discontinued during the term of this Agreement and resumed within
three (3) months after the expiration of this Agreement.

(C) All cost/expenses associated with works performed by Firm
and/or liabilities incurred by the Firm related to representation of
Client, including but not limited to obligations incurred dealing
with their parties, shall be the sole responsibility of and borne by
Firm with no expectation of reimbursement or recompense by client.

4, (a) Upon termination of this Agreement, Client shall pay Firm for
all amounts due Firm at that time including but not limited to any
amounts due as provided in paragraph 3(a) above.

(b) The provisions of paragraphs 7 through 10 shall survive any
cancellation or termination of this Agreement, whether for cause,
without cause or pursuant to a cancellation or termination right
provided in this Agreement.

5. Notwithstanding paragraph 3(a) above, if one or more Acts of Gad,
force majeure or other causes beyond the parties' control renders the
performance of services or provisions of material or other
performance by either party impossible or delays it for six {6)
months in the aggregate, either party, upon prompt written notice to
title other specifying the event(s) or cause(s), will be excused from
such nonperformance or delay.

6. The term of this contract shall be five (5) years, commencing
upon signing of the agreement by both parties. Either party then has
the right to terminate this Agreement upon thirty (30) days clear
written notice to the other, However, any such termination shall be
made only for cause,

Case 1:19-cv-00593 Document1-1 Filed 06/13/19 Pade 4 of 8
Case 1:19-cv-00593-LCB-JLW Document 32-2 Filed 05/08/20 Page 4 of 7

 

 
 

PRIME SPORTS MARKETING LLC

7. {a} Firm and its personnel representing Client pursuant to this
Agreement are independent contractors and not employees of Client.
Firm agrees that the designated individual for the purpose of this
contract shall be GINA FORD or such other person acceptable to Client
from time to time. This agreement in no way constitutes a Management
agreement.

(b) Firm carries all insurance necessary to comply with the
workmen's compensation and employer's liability laws of the state(s)
in which Firm's work is to be performed for Client.

8. Client will fully protect and indemnify Firm from any claim of
infringement or violation of any copyright, patent, trademark or
other right of any kind of any person, or any claim of libel or
slander, relating to any materials supplied by Client, his employees,
agents, members or guests, or any materials as to which, Client is
responsible for securing any necessary or desirable permissions and
releases. It remains the Firm’s responsibility to obtain all proper
business insurances and to indemnify itself from all legal
liabilities.

9. Firm warrants and guarantees that all entities and their goods
introduced, and/or services rendered by Firm shall be of a quality
acceptable to Client and will represent Client and his associated
marks in the most favorable light possible, and likewise respect the
integrity of Client’s marks that have been committed for use in this
Agreement. Firm warrants and guarantees that no alterations of any
kind will be made to the marks provided. Firm warrants and guarantees
that they will, at all times, exercise all duties in good faith and
use best efforts to refrain from any comment or activity that will
disparage or defile the name, marks, likeness, or brand of the Client
being used in the works defined by this Agreement. This warrant and
guarantee shall endure beyond the term of this Agreement: in fact, it
shall endure until end of time.

10. The parties signed hereto covenant to keep, protect, and hold
confidential all information shared between the parties that is

Case 1:19-cv-00593 Document 1-1 Filed 06/13/19 Page 5 of 8
Case 1:19-cv-00593-LCB-JLW Document 32-2 Filed 05/08/20 Page 5 of 7

 

 
 

PRIME SPORTS MARKETING LLC

related to the matters of this Agreement. Such information includes
but is not limited to, any trade secrets, business plans, strategies,
and private and/or Personnal information concerning the Client, his
family, friends, relations, handlers, ect. Further, both parties
agree that any rights, licenses, or privileges not expressly granted
by this Agreement are exclusively reserved to Client.

li. Neither party may assign the rights or duties of this Agreement
without the other party’s prior written consent,

12. The Validity, interpretation, and performance of this Agreement
shall be controlled by and construed under the laws of the State of
Florida.

13. ALL prior understandings and negotiations between Firm and
Client, both written and oral, are void. This Agreement represents
the final understanding and entire agreement between the parties. No
other representation, inducement or promise has been made or relied

upon by either party. This Agreement may only be altered or modified
by a written mutually agreed upon and signed by both parties.

AGREED to and accepted as of this day of April, 2019

Client: Zion Williamson (Athlete)
4 a(\yF
vd Wlgen

Name: Zion Williamson

Firm: Prime Sports Marketing LLC

Case 1:19-cv-00593 Documenti-1 Filed 06/13/19 Pade 6 of 8
Case 1:19-cv-00593-LCB-JLW Document 32-2 Filed 05/08/20 Page 6 of 7

 

 
 

PRIME SPORTS MARKETING LLC

 
  

By:
Name: Gina Ford

Title: President

Case 1:19-cv-00593 Documenti-1 Filed 06/13/19 Paae 7 of 8
Case 1:19-cv-00593-LCB-JLW Document 32-2 Filed 05/08/20 Page 7 of 7

 

 
